Citation Nr: 9908264	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-51 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for service-connected 
schizophrenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970, 
and from March 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  
In October 1996, the RO denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In June 1998, the RO denied the veteran's 
claim of entitlement to an increased rating for service-
connected schizophrenia, evaluated as 30 percent disabling.


REMAND

With regard to the veteran's claim for PTSD, he asserts that 
he has PTSD related to his service in Vietnam during his 
first period of active duty.  He argues that he was wounded 
from shrapnel during an attack, and that in general he 
participated in combat throughout his service in Vietnam.

The veteran's DD Form 214 indicates that his first period of 
active duty was from July 1967 to July 1970, and that he 
served in Vietnam from March 1968 to March 1969.  His primary 
military occupational specialty (MOS) was that of wheeled 
vehicle repairman.  He received no decorations evincing 
combat service.  See 38 C.F.R. § 3.304(f) (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The veteran has submitted at least two clear diagnoses of 
PTSD, specifically, records from the Social Security 
Administration (SSA), and an October 1996 VA hospital report, 
show that the veteran has been diagnosed with PTSD. 

In this case, the diagnoses of PTSD are sufficient to render 
the veteran's claim well grounded.  Because the veteran has 
submitted a well-grounded claim, the VA has a duty to assist 
him in developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In particular, the provisions of 
Veterans Benefits Administration's Adjudication Procedure 
Manual (M21-1), pertaining to PTSD claims provide that, 
"where records available to the rating board do not provide 
objective or supportive evidence of the alleged inservice 
traumatic stressor, it is necessary to develop this 
evidence."  MANUAL M21-1, Part IV, paragraph 7.46(e) (now 
incorporated in Part IV, paragraph 11.38(f)).  

In this case, it does not appear that an attempt has been 
made to verify the veteran's stressors with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly ESG).  The Board initially notes that the 
verification of the veteran's stressors is greatly 
complicated by the fact that he is service-connected for 
schizophrenia, and that a review of his written assertions 
shows that many of his accounts of his assigned units, as 
well as the places and dates of his stressors, have been 
inconsistent and are otherwise unsupported by service 
records.  For example, in a submission from the veteran 
received by the RO in April 1997, the veteran asserted that 
while in Vietnam he served with the 1st Air Cavalry in An 
Khe, the 101st Airborne Division in Cam Ranh Bay, and the 5th 
Special Forces in Quang Tri.  In addition, a review of his 
written statements shows that he has given conflicting dates 
as to many of his stressors, that he asserts he was awarded a 
Purple Heart, and that he has stated that his duties in 
Vietnam included mechanic, helicopter crewman and 
infantryman.  Finally, verification of the veteran's unit 
while in Vietnam is complicated by the fact that a review of 
the veteran's DA Form 20 shows that it is unreliable as it 
appears to have been altered, and that it does not contain 
the veteran's unit designation while he was in Vietnam
Despite the veteran's varied accounts of his service, a 
review of the veteran's statements shows that the veteran's 
accounts of his stressors primarily involve the 1st Air 
Cavalry, and occur in locations at or near An Khe.  To the 
extent that he alleges that he was assigned to the 1st Air 
Cavalry, there is support for this in his service medical 
records, which include a "health record, abstract of 
service," which indicates that the veteran was attached to 
HHB, Division Artillery, 1st Air Cavalry, during his entire 
time in Vietnam.  

The Board further notes that the veteran has been both 
specific and consistent with regard to casualties suffered 
during one particular stressor.  A review of the veteran's 
PTSD questionnaire, received by the RO in January 1997, shows 
that he asserted that in February 1969, he and two fellow 
servicemen in his unit, identified as Specialist Fourth Class 
(Spec. 4) Edward Marcus, and a Spec. 4 identified only by the 
last name of Tucker, were wounded in action while serving 
with HHC (Headquarters and Headquarters Company), 1st Air 
Cavalry Division.  He further stated that they were wounded 
when a rocket hit the mess quarters.  Verification of this 
stressor is complicated by the fact that in other documents, 
the veteran has reported that this incident occurred on dates 
other than February 1969.

It is clear that verification of the wounded in action status 
of the veteran, Spec 4 Marcus and Spec. 4 Tucker are relevant 
to the veteran's claim.  In this regard, the Board 
acknowledges that the RO unsuccessfully attempted to verify 
this claimed stressor by attempting to obtain morning reports 
(MR's) from the National Personnel Records Center (NPRC) in 
January 1997.  However, the RO apparently based its request 
on a date and a unit designation contained in a January 1997 
letter from the veteran's representative.  The 
representative's information appears to have been flawed 
because it did not specify that the veteran's unit, HHC, was 
in Division Artillery of the 1st Air Cavalry, and because it 
indicated that the claimed casualties occurred during a month 
(February 1968) in which the veteran was not yet in Vietnam.  

As the development outlined in M21-1 includes providing 
stressor information to the USASCRUR in an attempt to verify 
the alleged stressors, a remand is required in which the 
veteran should be afforded one more opportunity to clarify 
the date and place in which he asserts that he, Tucker and 
Marcus were wounded.  He should also be allowed to comment on 
the service medical records which indicate that he was 
attached to HHC, Division Artillery, 1st Air Cavalry, while 
in Vietnam, and, if appropriate, to further specify the unit 
to which he was attached at the time he was wounded, and to 
provide any additional details regarding this or other 
claimed stressors.  

Once this development has been attempted, the RO should 
contact the USASCRUR and request that they attempt to verify 
the claimed wounding of the veteran, Tucker and Marcus, to 
attempt to verify any other claimed stressors as appropriate, 
and to attempt to verify the veteran's claim of participation 
in combat.  Additionally, the Board points out that to 
conform with the ruling of the U.S. Court of Appeals for 
Veterans Claims (Court), the RO must allow the veteran to 
supplement his statement and reevaluate it if the USASCRUR is 
able to obtain some, but not all, of the stressor information 
submitted.  See Zarycki v. Brown,  6 Vet. App. 91, 99-100 
(1993).

As a final matter, the Board notes that the veteran filed his 
PTSD claim in July 1996, and that effective November 7, 1996, 
VA revised the mental disorder rating schedule and adopted 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 61 Fed. Reg. 52695-52702 (1996) (amending 38 C.F.R. 
§§ 4.125 & 4.126 and revising and renumbering 38 C.F.R. 
§ 4.130 as 38 C.F.R. § 4.132).  When an applicable law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies absent congressional intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, pursuant to the instructions below, 
should the veteran be afforded an examination to determine 
whether he has PTSD, he is to be examined under the PTSD 
criteria as set forth in DSM-III and DSM-IV.

With regard to the veteran's claim for an increased rating 
for schizophrenia, at his hearing in December 1998, the 
veteran asserted that he was receiving VA outpatient 
psychiatric treatment about every two months, and that he had 
received VA examinations for both schizophrenia and PTSD 
approximately six months prior to his hearing, at the 
"Jefferson Barracks Hospital."  

As for records of VA psychiatric outpatient treatment, the 
claims file contains records dated in August and September of 
1996.  With regard to the examination claimed to have been 
given six months' prior to the veteran's hearing, it is 
unclear whether he is referring to the most recent VA 
psychiatric examination report, which is dated in February 
1998.  On remand, the RO should ensure that all relevant VA 
psychiatric outpatient and examination reports which are not 
currently associated with the claims file have been obtained.

A review of the February 1998 VA examination report shows 
that the examiner essentially indicated that the veteran has 
schizophrenia, and that although the veteran may have PTSD, a 
PTSD diagnosis was complicated by his inconsistent manner of 
presentation, and by what may be nonbizarre delusional 
elaboration of his service experiences.  The examiner stated 
that with confirmation of the claimed PTSD stressors, a 
diagnosis of comorbid PTSD may be appropriate.  The examiner 
indicated that the overall Global Assessment of Functioning 
score was 50, and that if the veteran's PTSD stressors could 
be verified, 10 points of his score could be attributed to 
PTSD and 40 points to schizophrenia.

Based on the facts outlined above, the Board concludes that 
the veteran may have psychiatric impairment due to both 
schizophrenia and PTSD.  Under these circumstances, a VA 
psychiatric examination is warranted wherein the examiner 
distinguishes, to the extant that is possible, PTSD 
symptomatology from symptoms attributable to schizophrenia.  
It is pertinent to point out that there is a very real 
potential that the conclusions in the claim for PTSD will 
have a meaningful impact upon the issue of the veteran's 
proper rating for schizophrenia. 

Therefore, this case is REMANDED to the RO for the following 
action:

1. The RO should contact the National 
Personnel Records Center and request a 
copy of the veteran's Enlisted 
Qualification Record (DA Form 20).
2.  The RO should contact the veteran and 
inquire as to whether he has received 
additional psychiatric treatment from any 
VA or non-VA physicians since September 
1996 (apart from his December 1997 C&P 
Social Survey and his February 1998 
psychiatric examination).  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all such treatment records.  Copies of 
all records obtained, and any 
notification of negative results, should 
be associated with the claims folder.

3.  The RO should request the veteran to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the incident in which he 
alleges that he, Spec. 4 Edward Marcus 
and Spec. 4 Tucker were wounded, to 
include Tucker's complete name, the date 
and location of this incident, and his 
precise unit assignment down to at least 
the battery or company level.  The 
veteran should be asked to provide 
specific details of any other claimed 
stressful events during service, 
including the date of the specific combat 
incident(s) to within seven days, type 
and location, numbers and full names of 
casualties, and other units involved, and 
any other identifying details.  The 
veteran should be advised that the Court 
has held that it is not an impossible or 
onerous task for appellants who claim 
entitlement to service connection for 
PTSD to supply the names, dates and 
places of events claimed to support a 
PTSD stressor, see Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), and that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.  The 
veteran should be informed that he has 
the ultimate responsibility to obtain 
such information.  All relevant 
information on combat stressors, to 
include the veteran's DD Form 214 and DA 
Form 20, should be forwarded to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150-3197, and the USASCRUR 
should be requested to attempt to verify 
the claimed stressor(s).  In addition if 
the veteran provides additional 
information concerning the wounding of 
himself, or his friends Marcus and/or 
Tucker, the USASCRUR should be requested 
to further research the circumstances of 
those casualties.  Absent a compelling 
reason to do otherwise, in requesting 
verification of any stressors, the RO 
should utilize unit designations, dates 
and other information which are contained 
in service and service medical records.

4.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN: NCPMA-O, 
9700 Page Boulevard, St. Louis, MO. 
63132, and ask that facility to search 
for "Morning Reports" (DA Form 1).  If 
possible, the RO should include the 
veteran's unit designations at the 
battery or company (as appropriate) 
level, and at the battalion level.  Any 
information received must be associated 
with the claims folder.

5.  Following the development outlined in 
the first four paragraphs of this remand, 
the RO must prepare a report detailing 
the nature of any stressor(s) which it 
has determined is verified by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder. 

6.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he meets the diagnostic 
criteria for PTSD and, if so, whether it 
is related to any verified stressor(s).  
The RO must provide the examiner with a 
summary of any verified stressor(s), and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  

The psychiatric examination should also 
be performed for the purpose of 
determining the current severity of the 
veteran's service-connected 
schizophrenia.  The examiner should be 
requested to distinguish, to the extent 
possible, symptomatology and impairment 
due to PTSD from symptoms and impairment 
attributable to schizophrenia.  All 
indicated studies are to be conducted.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.
 
If the examiner is unable to provide any 
part of any requested opinion, that fact 
should be noted in the examination 
report, together with a detailed 
rationale explaining why the opinion 
cannot be provided.  All opinions should 
be accompanied by a complete rationale.
 
7.  The RO is then to issue its decision 
on the veteran's claim for service 
connection for PTSD, and adjudicate the 
veteran's claim for entitlement to an 
increased rating for schizophrenia, in 
accordance with the regulations in effect 
prior to November 7, 1996, and the 
regulatory changes in 38 C.F.R. §§ 4.125-
4.130 [61 Fed. Reg. 52700-52702 (1996)].  
See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  The RO should review all 
examination reports prior to issuing its 
decision, to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



- 10 -


